Citation Nr: 1643310	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  13-00 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 40 percent for bilateral hearing loss.

2.  Entitlement to a total rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson





INTRODUCTION

The Veteran served on active duty from February 1962 to February 1966.

These appeals are before the Board of Veterans' Appeals (Board) on appeal from May 2011 and March 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board has added the Veteran's request for a TDIU, which was denied by the RO in March 2016.  It is considered part and parcel of his claim for a higher rating for hearing loss.  In this decision, the Board is granting entitlement to TDIU as resulting from his service-connected hearing loss, heart disabilities, and diabetic nephropathy, combined.  Finally, his 40 percent rating for hearing loss will be continued.


FINDINGS OF FACT

1.  His hearing loss manifests with Level VI hearing acuity in the left ear and Level VIII hearing acuity in the right ear.  

2.  His service-connected hearing loss, coronary heart disease, and diabetic nephropathy with hypertension in concert cause him to be unemployable.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 40 percent for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85, 4.86, DC 6100 (2014).

2.  The criteria are met for the award of a TDIU.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  He has also been provided with VA examinations that are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  He has not alleged any prejudicial deficiency in the development of this claim.

Increased rating 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Once a hearing disability is established, a numeric designation of hearing impairment is determined for each ear by applying the puretone threshold average and Maryland CNC percentage scores to Table VI ("Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination"), resulting in a Roman numeral designation.  38 C.F.R. § 4.85(b), Table VI.  Disability ratings are then assigned by combining the level of hearing loss in each ear in Table VII ("Percentage Evaluation for Hearing Impairment").  
38 C.F.R. § 4.85(e), Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Table VI is generally used to determine the Roman numeral designation (I through XI) for hearing impairment in each ear, unless the examiner certifies that use of the speech discrimination test is not appropriate.  In that case, Table VIa ("Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average") is used.  38 C.F.R. § 4.85(c).  Table VIa may also be used when the puretone thresholds for each of the four frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or lower at 1000 Hertz, and 70 decibels or higher at 2000 Hertz.  38 C.F.R. § 4.86.

The Veteran's bilateral hearing loss is currently rated 40 percent under DC 6100.  38 C.F.R. §§ 4.85.    

The May 2011 VA examination contained the following audiometric puretone threshold values: in the left ear, 40 dB at 500 Hz, 40 dB at 1000 Hz, 65 dB at 2000 Hz, 80 dB at 3000 Hz, and 80 db at 4000 Hz; and, in the right ear, 50 dB at 500 Hz, 40 dB at 1000 Hz, 55 dB at 2000 Hz, 95 dB at 3000 Hz, and 95 dB at 4000 Hz.  He had an average threshold value of 66.25 dB in the left ear and 71.25 dB in the right ear.  The results of the Maryland CNC test were 68 percent in the left ear and 54 percent in the right ear.  These results correspond to level VI acuity in the left ear and level VIII acuity in the right, a 40 percent rating.  38 C.F.R. § 4.85, Tables VI & VII.

The October 2015 VA examination contained the following audiometric puretone threshold values: in the left ear, 45 dB at 500 Hz, 45 dB at 1000 Hz, 60 dB at 2000 Hz, 75 dB at 3000 Hz, and 75 db at 4000 Hz; and, in the right ear, 50 dB at 500 Hz, 45 dB at 1000 Hz, 65 dB at 2000 Hz, 100 dB at 3000 Hz, and 105 dB at 4000 Hz.  He had an average threshold value of 63.75 dB in the left ear and 78.75 dB in the right ear.  The results of the Maryland CNC test were 62 percent in the left ear and 52 percent in the right ear.  These results also correspond to level VI acuity in the left ear and level VIII acuity in the right, a 40 percent rating.  Id.  The examiner indicated that his hearing loss was impacting the Veteran's work, in that he was having increased difficulty hearing and understanding speech.

The record contains a June 2011 private audiometric examination. The examiner noted he had hearing aids, but relied heavily on lip reading.  The examination did not contain a Maryland CNC test, but did contain the following audiometric puretone threshold values: in the left ear, 50 dB at 500 Hz, 55 dB at 1000 Hz, 70 dB at 2000 Hz, 85 dB at 3000 Hz, and 100 db at 4000 Hz; and, in the right ear, 65 dB at 500 Hz, 65 dB at 1000 Hz, 80 dB at 2000 Hz, 95 dB at 3000 Hz, and 105 dB at 4000 Hz.  He had an average threshold value of 77.5 dB in the left ear and 86.25 dB in the right ear.  

Because the threshold values are 55 dB or higher at the appropriate frequencies, either Table VI or Table VIa may be used to determine his hearing level acuity.  38 C.F.R. § 4.86.  Under Table VIa, the results correspond to level VII acuity in the left ear and level VIII acuity in the right, which is a 40 percent rating under Table VII.  The examination did not contain the results of a Maryland CNC, so application of Table VI is not appropriate.  However, the Board notes that when using the results of the Maryland CNC from the May 2011 VA examination, conducted about a month prior to private examination, along with the puretone threshold results from the private examination to determine the hearing acuity, the results also correspond to a 40 percent rating.

The medical evidence is therefore very persuasive as to the assignment of an initial 40 percent rating, as the results of audiometric testing have not risen to a level commensurate with the next higher rating, 50 percent.  38 C.F.R. §§ 4.85, 4.86; see also Lendenmann, supra.

In the absence of such audiometric evidence, the Board turns to his statements and other evidence regarding his hearing loss.  In November 2010, he reported having difficulty hearing the phone ring at work, hearing while on the phone, understanding conversation, hearing his wife's voice, and hearing television.  He was subsequently fitted with hearing aids in January 2011.  In March 2011, it was noted he had recently been fitted for hearing aids, which were overall working well, but that the Veteran was still having residual participation restrictions.  That is, he was still having difficulty participating in activities where hearing was required.  Indeed, it was noted in June 2011 that he was relying heavily on lip reading.  Subsequent VA treatment records do not further address these difficulties, although his hearing is noted throughout the record to be "good" with his hearing aids and "poor" without them.  In December 2014, he reported that his hearing loss had increased, which was substantiated in part by the October 2015 VA examination.  The October 2015 VA examination showed an increase in the average decibel loss in the right ear; however, the left ear hearing average threshold improved slightly.  The October 2015 VA examiner noted that his job was affected by his hearing problem because he could not hear well or understand people.  

The Board does not find that this evidence is sufficient, without the commensurate audiometric testing, to warrant a 50 percent rating.  As mentioned, all audiometric tests were conducted after he had been fitted with hearing aids.  It is therefore clear that he has serious hearing loss.  However, the Board finds the results of audiometric testing are more probative in determining the actual degree of disability as set forth by the rating schedule.  There is no evidence to suggest that his hearing has increased in severity since the last VA examination, or that the results of any of the tests, which all resulted in a 40 percent rating, were unreliable.  Accordingly, the preponderance of the evidence weighs against a higher 50 percent rating.  38 C.F.R. §§ 4.85, 4.86.

The Board also finds that the rating schedule adequately addresses his hearing loss disability and functional loss, which includes difficulty hearing the phone at work, hearing conversations on the phone, hearing his wife's voice, and hearing the television.  These are not unusual or exception symptoms, and are instead frequently cited complaints from people with hearing problems.  Thun v. Peake, 22 Vet. App, 111 (2008).  Hearing loss has not caused him to be hospitalized; however, to the extent that it has interfered with his work, the Board is basing his entitlement to TDIU, in part, on his hearing loss.  See 38 C.F.R. § 3.321(b)(1); see also 38 C.F.R. § 4.16.  The Board is very sympathetic to the Veteran.  However, to the extent that VA's current rating schedule requires a significant degree of hearing loss (as measured by audiometric testing, to include speech recognition) before a Veteran can receive increased compensation, neither the Board nor the Court of Appeals for Veterans Claims itself has the power to change those requirements.  See Wingard v. McDonald, 779 F.3d 1354, 1356 (Fed. Cir. 2015) ("Congress precluded the Veterans Court from 're-view[ing] the schedule of ratings for disabilities adopted under section 1155 ... or any action of the Secretary in adopting or revising that schedule.' 38 U.S.C. § 7252(b). That provision squarely precludes the Veterans Court from determining whether the schedule . . . substantively violates statutory constraints.")  .

There is no suggestion that his hearing loss combines with any of his other disabilities to produce an unusual disability picture.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for extraschedular consideration is not warranted for hearing loss.  In addition, given that the Veteran is currently rated as 100 percent disabled, as well as having TDIU granted in this decision, it is not clear that any more compensation would be available.  

TDIU

The Veteran asserts he is unable to work due to his disabilities, and that he has not worked since November 2015.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). 

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran is service-connected for more than one disability, at least one must be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  His compensable service-connected disabilities include hearing loss (40 percent), residuals of prostate cancer (40 percent), bilateral lower extremity peripheral neuropathy (each 20 percent as of November 2015), coronary artery disease (30 percent), diabetic nephropathy with hypertension (30 percent), diabetes (20 percent), and tinnitus (10 percent).  The Veteran meets the schedular requirements for a TDIU.

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record shows the Veteran stopped working in November 2015.  His last employment was on an assembly line, and his employer noted that he could not perform the duties that were assigned to him.  His private physician authored an opinion in October 2015 that because of his coronary artery disease, which includes stents, and his renal disease and hypertension, the Veteran could no longer work in the intensive manual labor position that he was in, and should be considered for 100 percent permanent disability.  VA examiners concluded that his nephropathy precluded employment in hot and humid environments, that his CAD precluded strenuous activity, and that his hearing loss caused difficulties in communicating.

His previous employment was in an assembly line, which was very strenuous and which he can no longer do.  Prior to that, he was a car salesman, which would also be precluded by his heart.  His hearing loss would make communication with a potential customer difficult, and it generally disrupts communication when there is any sort of background noise.  It also precludes him from answering or taking directions via the phone.  The record does not show that he has any other training that could be applied to a sedentary position, which, the Board notes, would continue to be negatively impacted by his rather significant hearing loss.  Accordingly, a TDIU is warranted as due to the combined effect of his hearing loss, CAD, and diabetic nephropathy.





ORDER

The claim of entitlement to an initial rating higher than 40 percent for bilateral hearing loss is denied.

A TDIU is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


